
	
		III
		112th CONGRESS
		2d Session
		S. RES. 405
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2012
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing the taking of a photograph in
		  the Chamber of the United States Senate.
	
	
		That paragraph 1 of rule IV of the Rules
			 for the Regulation of the Senate Wing of the United States Capitol and Senate
			 Office Buildings (prohibiting the taking of pictures in the Senate Chamber) be
			 temporarily suspended for the sole and specific purpose of permitting the
			 Senate Photographic Studio to photograph the United States Senate in actual
			 session on Tuesday, March 27, 2012, at the hour of 2:15 p.m.
		2.The Sergeant at Arms of the Senate is
			 authorized and directed to make the necessary arrangements therefore, which
			 arrangements shall provide for a minimum of disruption to Senate
			 proceedings.
		
